Illinois Official Reports

                                          Appellate Court



                      Village of Bull Valley v. Zeinz, 2014 IL App (2d) 140053



Appellate Court              THE VILLAGE OF BULL VALLEY, Plaintiff-Appellee, v. DANIEL
Caption                      K. ZEINZ, Defendant-Appellant.



District & No.               Second District
                             Docket No. 2-14-0053


Filed                        September 29, 2014


Held                         Defendant’s convictions for driving under the influence of alcohol and
(Note: This syllabus         improper lane usage in a prosecution brought by plaintiff village were
constitutes no part of the   reversed on the ground that the village failed to comply with section
opinion of the court but     16-102(c) of the Illinois Vehicle Code, which requires the village to
has been prepared by the     establish that defendant committed the offenses within the village’s
Reporter of Decisions        corporate limits, since the facts in evidence were insufficient to sustain
for the convenience of       the village’s burden, especially when the arresting officer testified that
the reader.)                 defendant’s car “came out of” the village just before he was stopped,
                             but he never testified that he saw defendant driving within the
                             village’s corporate limits, and the trial court explicitly refused to
                             decide whether defendant committed the DUI within the village
                             limits.




Decision Under               Appeal from the Circuit Court of McHenry County, No. 12-DT-444;
Review                       the Hon. Robert A. Wilbrandt, Judge, presiding.




Judgment                     Reversed.
     Counsel on               Eric F. Rinehart, of Malia & Rinehart, of Waukegan, for appellant.
     Appeal
                              Justin M. Hansen, of Cowlin, Naughton, Curran & Coppedge, of
                              Crystal Lake, for appellee.



     Panel                    JUSTICE SPENCE delivered the judgment of the court, with opinion.
                              Justices McLaren and Jorgensen concurred in the judgment and
                              opinion.


                                               OPINION

¶1          After a bench trial, defendant, Daniel K. Zeinz, was convicted of driving under the
       influence of alcohol (DUI) (625 ILCS 5/11-501(a)(2) (West 2012)) and improper lane usage
       (ILU) (625 ILCS 5/11-709(a) (West 2012)) and given a year of supervision. On appeal (see
       Ill. S. Ct. R. 604(b) (eff. Feb. 6, 2013)), he argues that his convictions cannot stand, because,
       under section 16-102(c) of the Illinois Vehicle Code (Code) (625 ILCS 5/16-102(c) (West
       2012)), plaintiff, the Village of Bull Valley (the Village), could not prosecute him for the
       offenses, because it failed to establish that he committed either one within the Village’s
       corporate limits. We agree, and we reverse.
¶2          At defendant’s bench trial, the Village called James Page, who testified on direct
       examination as follows. On May 26, 2012, at about 1:15 a.m., while on patrol as a police
       officer for the Village, he was driving east on Route 120 in the vicinity of Ridge Road. He
       saw a white Pontiac directly in front of him cross over the white fog line and drive partly on
       the shoulder, then drift left and cross over the yellow center line. Page activated his
       emergency lights. The Pontiac drove a short distance, crossed back over the white fog line,
       and stopped.
¶3          Page testified that, after the Pontiac stopped, he approached it and saw that defendant, the
       driver, was the only occupant. He then testified as follows:
                    “Q. And, Officer, *** as far as the driving and your interaction with the driver,
                did everything happen in the Village of Bull Valley?
                    A. Right at the edge. The Village of Bull Valley ends at Ridge Road and 120. So,
                right where I started is where we picked up. So, I would have been in. He might have
                been right out of it when I first picked him up.
                    Q. As far as when you observed his–at what point did you first observe Mr. Zeinz
                driving his motor vehicle?
                    A. Right at Ridge Road and Route 120. I was still west of the intersection
                traveling eastbound. He had just–I saw him on the other side of the intersection.
                    Q. And at the time when Mr. Zeinz–at the time when Mr. Zeinz was on the other
                side of the intersection, was that the west side of the intersection?
                    A. The east side.
                    Q. The east side you observed him?

                                                   -2-
                 A. Yes.
                 Q. And is the east side of the intersection in the Village of Bull Valley?
                 A. No, that’s–Not there it is not [sic].
                 Q. Okay. And at any point in time did Mr. Zeinz’s vehicle travel in the Village of
             Bull Valley?
                 A. It came out of the Village of Bull Valley. I just didn’t see the violation right
             there.”
¶4       Page testified that the two vehicles “rolled slightly through McHenry County jurisdiction,
     and then into the City of McHenry.” After he stopped defendant, defendant told him that he
     was driving home from a friend’s house. Asked whether defendant mentioned the location of
     his friend’s house, Page testified, “I believe it was in Wonder Lake, but I don’t have–That is
     just off the top of my head right now. I don’t recall exactly where he said, but I think we
     were talking about Wonder Lake.”
¶5       Page testified that defendant failed several field sobriety tests. Page arrested defendant
     for DUI and drove him to the police station, where he refused a breath test.
¶6       Page testified on cross-examination as follows. When he first saw defendant’s car, both
     of them were driving east on Route 120. Page did not remember any car being between them,
     although there could have been. The two momentary traffic offenses–crossing the fog line
     and crossing the center line–were the only ones that Page observed.
¶7       The Village rested. Defendant moved for a directed finding (see 725 ILCS 5/115-4(k)
     (West 2012)), based on section 16-102(c), which reads, “The State’s Attorney of the county
     in which the violation occurs shall prosecute all violations except [that,] when the violation
     occurs within the corporate limits of a municipality, the municipal attorney may prosecute if
     written permission to do so is obtained from the State’s Attorney.” 625 ILCS 5/16-102(c)
     (West 2012). Defendant noted Page’s testimony that Bull Valley’s limits do not include
     Route 120 west of Ridge Road. He argued that the Village had produced no evidence that he
     had committed any offenses within its corporate limits–i.e., east of the intersection with
     Ridge Road–as Page’s testimony had never placed him there. Therefore, defendant reasoned,
     section 16-102(c) did not authorize the Village to bring this case.
¶8       The Village responded that defendant should have raised his argument in a pretrial
     motion instead of a motion for a directed finding. It noted that Page had testified that
     defendant admitted driving on Route 120. Defendant replied that the evidence showed only
     that he had been in Wonder Lake, then McHenry, not that he had committed any offense in
     the Village. Also, he could not have raised the jurisdictional issue before trial, as he could not
     have predicted Page’s trial testimony.
¶9       The trial court denied the motion, stating as follows:
             “[U]nder a local ordinance, even if it was a local ordinance that adopted the Vehicle
             Code, one of the elements would be that the offense would have to take place in the
             Village of Bull Valley.
                 As far as the Court can see *** these offenses were written on state charges, and
             the officer said that he was coming from Bull Valley when he saw him allegedly
             either in or near Bull Valley.
                 So, because it’s not a local ordinance, I am going to have to deny the motion for a
             directed finding.”

                                                 -3-
¶ 10       Defendant put on no evidence. In closing argument, he reiterated his assertion that
       section 16-102(c) barred the Village from prosecuting the case, as there had been no
       evidence that any of the offenses occurred within the Village’s corporate limits. The trial
       court found defendant guilty of DUI and ILU. On defendant’s jurisdictional argument, the
       court stated:
                    “Officer Page indicated the Defendant was coming through Bull Valley, even
                though he made the observations outside of Bull Valley. If this had been a local
                ordinance where being–the things having been done in Bull Valley, that would have
                been an element of the offense, but it was not. These were written as State charges,
                and that the officer as a sworn officer, if he saw some indication that an offense
                occurred in Bull Valley, he could investigate and make those stops pursuant to the
                authority of the State of Illinois.
                    So, the Court believes that the officer indicated that–that the Defendant was
                coming through Bull Valley and he observed these things outside of the Village of
                Bull Valley. They are still sufficient under the Illinois Vehicle Code.”
¶ 11       Defendant moved to reconsider, based on section 16-102(c). At the hearing on the
       motion, the Village produced a letter dated December 1, 2012, from the McHenry County
       State’s Attorney authorizing the Village to prosecute DUI, driving with a suspended or
       revoked license, and “Summary Suspension Matters” for “offenses occurring within the
       corporate limits of your village.” Defendant argued that, although Page could stop him
       outside the Village limits, that did not authorize the Village to prosecute him for offenses that
       occurred outside the Village limits. The trial court stated:
                    “The Court heard the testimony in this case, and there was some dispute as to
                whether the Defendant ever drove in the Village of Bull Valley. Certainly
                there–There could be an interpretation that he did. He was in–indicated that he did
                not. He may have.
                    However, there’s no doubt in the Court’s mind that when the officer saw him, the
                officer may have been within the Village limits of Bull Valley, but the defendant was
                outside of those corporate limits ***. I think he was in the County jurisdiction at that
                time outside the corporate limits of Bull Valley.”
¶ 12       The court continued, “The Court believes that the offense may not have occurred within
       the corporate limits of the Village–may or may not. The issue was unclear as to whether the
       defendant was driving within the corporate limits of the Village.” The court framed the issue
       as whether, “when a Village police officer exercising his right to stop someone for violations
       of
       State statutes that were observed *** within the Village but occurred outside of the
       Village–does the local prosecutor gain the right to prosecute those cases based on an
       authority letter from the State’s Attorney under [section 16-102(c)].” The court concluded,
       “[I]f, in fact, the officer has the authority to stop and charge someone outside the limits of his
       Village, then that would impliedly give the Village prosecutor the right to prosecute those
       charges ***.” The court denied defendant’s motion to reconsider. He timely appealed.
¶ 13       On appeal, defendant argues that the judgment must be reversed because the Village
       lacked the authority to prosecute offenses that occurred outside its corporate limits.
       Defendant reasons that section 16-102(c) plainly bars such prosecutions. He concludes that,


                                                   -4-
       because the Village adduced no evidence that he committed any of the offenses while he was
       within the Village’s limits, the prosecution was unauthorized and the judgment cannot stand.
¶ 14        The Village does not dispute defendant’s construction of the statute. However, it argues
       that, although Page stopped defendant just outside the Village limits, the evidence allowed
       the trial court to infer that defendant had committed DUI while he was inside the Village
       limits. The Village also contends that Page’s testimony established this fact directly. The
       Village concedes that there was no evidence that defendant committed ILU while he was
       within the Village limits, and it concedes that this conviction must be reversed.
¶ 15        To decide the issue that defendant raises, we must first construe section 16-102(c). The
       construction of a statute raises a question of law that we decide de novo. JPMorgan Chase
       Bank, N.A. v. Earth Foods, Inc., 238 Ill. 2d 455, 461 (2010). Our object is to effectuate the
       legislative intent, the best guide to which is ordinarily the statutory language itself. Id. When
       the language is unambiguous, we must apply it without resort to aids of construction. Id. We
       may not depart from the plain language by reading in exceptions, limitations, or conditions.
       Id.
¶ 16        Section 16-102(c) unambiguously forbids a municipality from prosecuting a violation of
       the Vehicle Code unless (1) the violation occurs within the municipality’s corporate limits
       and (2) the State’s Attorney has provided written permission. Otherwise, the State’s Attorney
       “shall prosecute all violations.” (Emphases added.) 625 ILCS 5/16-102(c) (West 2012). The
       trial court erred in reasoning that, because Page had the authority to stop a vehicle outside the
       Village for a traffic offense, the Village “impliedly” had the right to prosecute an offense that
       did not occur within the Village’s limits. The court simply read in an exception to section
       16-102(c)’s unambiguous limitation on the Village’s authority. Thus, the judgment cannot be
       sustained on the ground that the trial court chose. Of course, as we review the court’s
       judgment and not its reasoning (Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 97
       (1995)), we must still decide whether defendant’s convictions violated section 16-102(c). We
       hold that they did and that both convictions must fall.
¶ 17        The Village does not dispute that the trial court misread section 16-102(c) and, in its
       appellate brief, it makes no argument that defendant forfeited his challenge to the prosecution
       by failing to raise it before trial. In any event, from the time that it decided to prosecute this
       case, the Village was on notice that section 16-102(c) required it to prove that defendant
       committed the charged offenses within Village limits, so it can hardly claim unfair surprise.
       The Village contends that the trial court properly found that defendant committed DUI while
       he was within Village limits.
¶ 18        We note again that the Village concedes that the trial court could not properly have found
       that defendant committed ILU within Village limits. Page testified only that defendant, while
       driving east on Route 120 east of Ridge Road, crossed over the fog line, then back over the
       center line. That conduct was outside Village limits. 1 Thus, we reverse defendant’s


           1
             Further, the State’s Attorney’s letter reads, in pertinent part, “[Y]ou are hereby authorized *** to
       prosecute Driving While License Suspended/Revoked, Driving Under the Influence of Alcohol/Drugs,
       and Summary Suspension matters written as violations of the Illinois Vehicle Code by your police
       department for offenses occurring within the corporate limits of your village.” ILU is not among the
       listed offenses. On this basis also, the conviction of ILU must be reversed.

                                                       -5-
       conviction of ILU. See People v. Herman, 2012 IL App (3d) 110420, ¶ 12 (reversing because
       municipality lacked power under section 16-102(c) to prosecute defendant).
¶ 19       The more difficult issue is whether the Village lacked the authority to prosecute
       defendant for DUI. Defendant contends that there was no evidence that he committed DUI
       within the Village’s limits, as Page never saw him drive there. The Village responds that the
       court could credit Page’s testimony that defendant’s car “came out of the Village of Bull
       Valley.” In reply, defendant first argues that two maps of which he requests we take judicial
       notice prove that the eastern boundary of Bull Valley was actually considerably west of
       Ridge Road, making Page’s statement all the more infirm. Defendant argues second that, in
       any event, Page’s statement that defendant “came out of the Village” was a pure conclusion
       that was legally insufficient to prove the location of the DUI. We agree with defendant’s
       second point, which is wholly dispositive. We need not consider whether the maps strengthen
       his argument further.
¶ 20       The Village’s argument suffers from two grave weaknesses. The first is that, whatever
       the trial court could have found, it did not actually find that defendant committed DUI within
       the Village limits. The court refused to decide this factual issue, as it proceeded under the
       erroneous assumption that, because location was not an element of the offense, the Village
       need not prove where defendant committed it. The court mentioned Page’s testimony that
       defendant’s car “came out of the Village of Bull Valley,” but it did not credit this testimony.
       Its comments in denying defendant’s motion to reconsider negate any assertion that it found
       that defendant had committed DUI within Village limits. The court stated, “The Court heard
       the testimony in this case, and there was some dispute as to whether the Defendant ever
       drove in the Village of Bull Valley. Certainly there–There could be an interpretation that he
       did. He was in–indicated that he did not. He may have.” The court added, “The Court
       believes that the offense may not have occurred within the corporate limits of the
       Village–may or may not. The issue was unclear as to whether the defendant was driving
       within the corporate limits of the Village.” The court explicitly refused to decide whether
       defendant had committed DUI within the Village limits.
¶ 21       The second and more important weakness in the Village’s argument is that the trial court
       could not have properly found that defendant committed DUI within Village limits. At oral
       argument, the Village conceded that the sole basis to do so was Page’s statement that
       defendant “came out of the Village.” But this was a conclusion–essentially, a guess. Page did
       not see defendant’s car until it was east of Ridge Road, going farther east. We agree with
       defendant that he could have driven from Wonder Lake onto Route 120 and proceeded east
       without entering the Village at all. Indeed, that would seem to have been the most direct
       route. Even accepting Page’s testimony that Bull Valley ended at the intersection of Route
       120 and Ridge Road, the court could do no more than speculate that defendant ever drove
       through the Village.
¶ 22       Under the case law, a municipality relying on a grant of authority to prosecute offenses
       under the Code must establish that it has satisfied section 16-102(c). See id. ¶ 10; Village of
       Hoffman Estates v. Spychalski, 33 Ill. App. 3d 83, 85-86 (1975). The cases do not specify a
       burden of proof. We assume for the sake of this analysis that the Village was required to
       prove only by a preponderance of the evidence that the prosecution of defendant complied
       with section 16-102(c). Although we recognize that location is a factual issue, we may decide
       whether the facts in evidence were legally sufficient for the Village to prevail. We hold that

                                                  -6-
       they were not. For the reasons given earlier, any conclusion that defendant committed DUI
       within the Village was sheer speculation. When the Village decided to prosecute this case, it
       took on the burden to prove that defendant committed his offenses within Village limits. The
       Village did not meet this obligation, and the judgment cannot stand.
¶ 23       We caution that nothing in our opinion should be read to address the question of whether
       double jeopardy bars the reprosecution of the offenses at issue. Neither party has raised that
       issue, and we shall not do so here.
¶ 24       For the foregoing reasons, the judgment of the circuit court of McHenry County is
       reversed.

¶ 25      Reversed.




                                                 -7-